DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-6 and 8-13 in the reply filed on 10/3/2022 is acknowledged. The traversal is on the ground(s) that Pryor does not teach a textured surface. This is not found persuasive because a textured surface is taught by Perfetti (US 5,137,034) in view of Hulsman (US 5,024,241).
Perfetti discloses a smoking article having a fuel element and a physically separate aerosol generating means comprising a carbon filled sheet (column 3, lines 26-40), which is considered to meet the claim limitation of a web, that is formed into a plug shape by being drawn into a tapered cone that gathers or folds the sheet into a cylindrical shape and subsequently wraps it (column 7, lines 66-68, column 8, lines 1-20). Perfetti additionally teaches that this article delivers one or more flavors to a user (abstract). Perfetti does not explicitly the details of the folding and gathering the sheet.
Hulsman teaches a method for manufacturing a rod of tobacco or the like enclosed by a paper strip (abstract). Tobacco is placed on a paper strip (figure 2, reference numeral 9) at a location (figure 2, referenced numeral 32) above a guiding trough (column 2, lines 60-65, figure 2, reference numeral 7), which is considered to meet the claim limitation of a supply apparatus. The tobacco enters an entrance end (figure 1, reference numeral 5) of the guiding trough, and is subsequently passed to an entrance finger that compresses the tobacco (column 3, lines 11-36, figure 1, reference numeral 15), which is considered to meet the claim limitation of a former. The entrance finger has a ridge (figure 4, reference numeral 17) that forms a corresponding recess with ridges on either side of the recess in the tobacco (column 3, lines 11-36, figure 5, reference numeral 18), and is therefore considered to meet the claim limitation of a forming surface having a textured surface. The trough is formed by a guiding wall element that gradually becomes narrower as it progresses downstream to gradually fold the paper strip around the tobacco (column 3, lines 37-46, figure 2, reference numeral 20, figure 4, figure 5, figure 6), which is therefore considered to meet the claim limitation of a funnel. Hulsman additionally teaches that providing a channel in the tobacco allows the edges of the wrapper to be folded into the channel (column 2, lines 7-24).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tapered cone of Perfetti with the method of Hulsman. One would have been motivated to do so since Perfetti discloses forming a wrapped aerosol generating means and Hulsman teaches a method for wrapping smoking material such that the edges of the wrapper can be folded within the central tube.
The requirement is still deemed proper and is therefore made FINAL. Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/3/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: D (figure 2), 220B (figure 2), 220C (figure 2), 246A (figure 2), 248 (figure 2), 310 (figure 3), 322 (figure 3), 420C (figure 4), 446A (figure 4), 446B (figure 4), 446C (figure 4), 520A (figure 5), 546A (figure 5), 546B (figure 5), 546C (figure 5), and 548 (figure 5). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the phrase “a aerosol-generating article” is used instead of the grammatically correct “an aerosol-generating article.” Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The sentence beginning “The term ‘crimping’” uses the grammatically incorrect phrasing “preferable from” and “with respect of generating a structured surface” (page 5, lines 25-27) and no space is present between a numerical value and its associated units (page 8, line 14, page 8, line 27, page 8, line 35, page 9, line 24, page 9, line 25, page 11, line 4, page 11, line 11). Appropriate correction is required.

Claim Interpretation
The following special definitions have been noted in applicant’s specification and will be used wherever the terms appear. See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989) and MPEP § 2173.05(a) I.
Aerosol forming material: A material that is capable of releasing volatile compounds upon heating to generate an aerosol (page 5, lines 15-16).
Axial: A direction extending along, or parallel to, the cylindrical axis of a rod (page 6, lines 3-4).
Axially: A direction extending along, or parallel to, the cylindrical axis of a rod (page 6, lines 3-4).
Crimped: A sheet or web with a plurality of corrugations (page 5, lines 24-25).
Crimping: The formation of a crimped sheet of material, preferably from an essentially flat sheet of material or a previously untreated sheet of material with respect of generating a structured surface (page 5, lines 24-27).
Curved central ridge: A ridge with a peak that is located within the central 50% of the width of the web, and preferably within the central 20% of the width of the web, and which has a radius of curvature of the concave surface that is at least ten times greater than the thickness of the web, and preferably at least twenty times greater than the thickness of the web ((page 4, lines 5-9).
Former: A device providing a web-contacting surface that forms a curved ridge in the web as it is deflected by sliding across the web-contacting surface (page 5, lines 34-36).
Gathered: A web or sheet that is convoluted, or otherwise compressed or constricted substantially transversely to the cylindrical axis of the rod (page 6, lines 5-7).
Gathering: A web or sheet that is convoluted, or otherwise compressed or constricted substantially transversely to the cylindrical axis of the rod (page 6, lines 5-7).
Material containing alkaloids: A material which contains one or more alkaloids (page 4, lines 18).
Rod: A generally cylindrical element of substantially circular or oval cross-section (page 6, lines 1-2).
Sheet: A laminar element having a width and a length substantially greater than the thickness thereof (page 4, lines 10-11).
Supply apparatus: A device for supplying, to the former, a web of material for folding in the folding funnel (page 5, lines 28-29).
Web: A laminar element having a width and a length substantially greater than the thickness thereof (page 4, lines 10-11).
Web material: A laminar element having a width and a length substantially greater than the thickness thereof (page 4, lines 10-11).

Regarding claim 1, the claim recites the limitation “A method of manufacturing a compressed rod of web material for the filter rod of an aerosol generating article,” which is considered to be a limitation regarding the purpose of the claimed process. The Courts have held that limitations regarding the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a manipulative different between the claimed invention and the prior art. See In re Otto, 136 USPQ 458, 459 (CCPA 1963) and MPEP § 2111.02 II. In this case there does not appear to be any manipulative difference in the process steps that would result from using filtration material as opposed to smoking material as the web material, and the claim will be evaluated accordingly throughout this Office action.

Regarding claim 1, the claim recites the limitation “A method of manufacturing a filter rod of an aerosol generating article,” which is considered to be a limitation regarding the purpose of the claimed process. The Courts have held that limitations regarding the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a manipulative different between the claimed invention and the prior art. See In re Otto, 136 USPQ 458, 459 (CCPA 1963) and MPEP § 2111.02 II. In this case there does not appear to be any manipulative difference in the process steps that would result from using filtration material as opposed to smoking material as the web material, and the claim will be evaluated accordingly throughout this Office action.

Claim Objections
Claims 2 and 4 objected to because of the following informalities: No space is present between numerical values and their associated units. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, there is insufficient antecedent basis for the limitation “the filter rod of an aerosol generating article” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a filter rod of an aerosol generating article. Claims 2-6 and 8-13 are indefinite by dependence.

Regarding claim 2, there is insufficient antecedent basis for the limitation “the curved central ridge” in the claim, rendering the claim indefinite. For the purposes of application of this Office action, the limitation will be interpreted as if it recited a curved central portion.
Applicant provides a special definition of the term “curved central portion” and is acting as his own lexicographer. This explicit definition controls interpretation of the limitation as it is used in the claim. See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999). However, the special meaning assigned to a term ‘must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention.’ See Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998) and MPEP § 2111.01 IV A. In this case applicant’s special definition is not sufficiently clear to one of ordinary skill in the art since it is unclear whether, in order to meet the limitation, a curved central ridge must be within the central 50% of the width of the web or within the central 20% of the width of the web, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required the ridge to be located within the central 50% of the width of the web.

Regarding claim 3, there is insufficient sufficient antecedent basis for the limitation “the deflection distance of the web material” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a deflection distance of the web material.

Regarding claim 4, there is insufficient antecedent basis for the limitation “the mouth” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a mouth. Claim 5 is indefinite by dependence.

Regarding claim 6, there is insufficient antecedent basis for the limitation “the mouth” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a mouth.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Perfetti (US 5,137,034) in view of Hulsman (US 5,024,241).

Regarding claim 1, Perfetti discloses a smoking article having a fuel element and a physically separate aerosol generating means comprising a carbon filled sheet (column 3, lines 26-40), which is considered to meet the claim limitation of a web, that is formed into a plug shape by being drawn into a tapered cone that gathers or folds the sheet into a cylindrical shape and subsequently wraps it (column 7, lines 66-68, column 8, lines 1-20). Perfetti additionally teaches that this article delivers one or more flavors to a user (abstract). Perfetti does not explicitly the details of the folding and gathering the sheet.
Hulsman teaches a method for manufacturing a rod of tobacco or the like enclosed by a paper strip (abstract). Tobacco is placed on a paper strip (figure 2, reference numeral 9) at a location (figure 2, referenced numeral 32) above a guiding trough (column 2, lines 60-65, figure 2, reference numeral 7), which is considered to meet the claim limitation of a supply apparatus. The tobacco enters an entrance end (figure 1, reference numeral 5) of the guiding trough, and is subsequently passed to an entrance finger that compresses the tobacco (column 3, lines 11-36, figure 1, reference numeral 15), which is considered to meet the claim limitation of a former. The entrance finger has a ridge (figure 4, reference numeral 17) that forms a corresponding recess with ridges on either side of the recess in the tobacco (column 3, lines 11-36, figure 5, reference numeral 18), and is therefore considered to meet the claim limitation of a forming surface having a textured surface. The trough is formed by a guiding wall element that gradually becomes narrower as it progresses downstream to gradually fold the paper strip around the tobacco (column 3, lines 37-46, figure 2, reference numeral 20, figure 4, figure 5, figure 6), which is therefore considered to meet the claim limitation of a funnel. Hulsman additionally teaches that providing a channel in the tobacco allows the edges of the wrapper to be folded into the channel (column 2, lines 7-24).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tapered cone of Perfetti with the method of Hulsman. One would have been motivated to do so since Perfetti discloses forming a wrapped aerosol generating means and Hulsman teaches a method for wrapping smoking material such that the edges of the wrapper can be folded within the central tube.

Regarding claim 2, modified Perfetti teaches all the claim limitations as set forth above. Hulsman additionally teaches that the recess is located in the middle of the material (figure 4). The sheet of modified Perfetti is considered to pass over the ridge since the ridge of Hulsman is completely covered by the material (figure 6). Modified Perfetti does not explicitly teach a depth of the channel.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the channel have the claimed depth. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claim 4, modified Perfetti teaches all the claim limitations as set forth above. Modified Perfetti does not explicitly teach a distance between the ridge and most upstream portion of the entrance finger.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the ridge within the claimed range. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 5, the entrance finger of modified Perfetti on which the ridge is mounted is considered to be a part of the funnel since tobacco is compressed as it moves along the entrance finger.

Regarding claim 6, modified Perfetti teaches all the claim limitations as set forth above. Modified Perfetti does not explicitly teach a distance between the ridge extending to the most upstream portion of the entrance finger.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ridge extend to the most upstream portion of the entrance finger. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 8, modified Perfetti teaches all the claim limitations as set forth above. Modified Perfetti does not explicitly teach the entrance finger having two ridges.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the ridge of modified Perfetti. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding claim 11, Hulsman teaches that a W shape is formed in the tobacco rod by the cavity (figure 3).

Regarding claim 12, Hulsman teaches that the recess is located in the middle 50% of the width of the tobacco rod (figure 3).

Regarding claim 13, Perfetti discloses a smoking article having a fuel element and a physically separate aerosol generating means comprising a carbon filled sheet (column 3, lines 26-40), which is considered to meet the claim limitation of a web, that is formed into a plug shape by being drawn into a tapered cone that gathers or folds the sheet into a cylindrical shape and subsequently wraps it (column 7, lines 66-68, column 8, lines 1-20). Perfetti additionally teaches that this article delivers one or more flavors to a user (abstract). Perfetti does not explicitly the details of the folding and gathering the sheet.
Hulsman teaches a method for manufacturing a rod of tobacco or the like enclosed by a paper strip (abstract). Tobacco is placed on a paper strip (figure 2, reference numeral 9) at a location (figure 2, referenced numeral 32) above a guiding trough (column 2, lines 60-65, figure 2, reference numeral 7), which is considered to meet the claim limitation of a supply apparatus. The tobacco enters an entrance end (figure 1, reference numeral 5) of the guiding trough, and is subsequently passed to an entrance finger that compresses the tobacco (column 3, lines 11-36, figure 1, reference numeral 15), which is considered to meet the claim limitation of a former. The entrance finger has a ridge (figure 4, reference numeral 17) that forms a corresponding recess with ridges on either side of the recess in the tobacco (column 3, lines 11-36, figure 5, reference numeral 18), and is therefore considered to meet the claim limitation of a forming surface having a textured surface. The trough is formed by a guiding wall element that gradually becomes narrower as it progresses downstream to gradually fold the paper strip around the tobacco (column 3, lines 37-46, figure 2, reference numeral 20, figure 4, figure 5, figure 6), which is therefore considered to meet the claim limitation of a funnel. The paper strip wraps the tobacco rod (figure 3). Hulsman additionally teaches that providing a channel in the tobacco allows the edges of the wrapper to be folded into the channel (column 2, lines 7-24).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tapered cone of Perfetti with the method of Hulsman. One would have been motivated to do so since Perfetti discloses forming a wrapped aerosol generating means and Hulsman teaches a method for wrapping smoking material such that the edges of the wrapper can be folded within the central tube.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Perfetti (US 5,137,034) in view of Hulsman (US 5,024,241) as applied to claim 1 above, and further in view of Kruger (EP 1925219, machine translation relied upon).

Regarding claim 3, modified Perfetti teaches all the claim limitations as set forth above. Hulsman additionally teaches that the entrance finger and trough are formed by two separate components (figure 4). Modified Perfetti does not explicitly the entrance finger and trough being adjustable relative to each other.
Kruger teaches a tobacco duct wall element [0001] that corresponds to and makes the ultimate diameter of a tobacco rod be a desired diameter [0005]. The distance between the walls is set to correspond with the desired diameter [0007] using first and second connecting means that are fittingly fastened on the duct wall base [0012].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the distance between the entrance finger and trough of modified Perfetti be adjustable. One would have been motivated to do so since Kruger teaches that making tobacco ducts have adjustable walls enables the production of tobacco rods having a desired diameter.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Perfetti (US 5,137,034) in view of Hulsman (US 5,024,241) as applied to claim 1 above, and further in view of Heitmann (US 4,632,130).

Regarding claim 9, modified Perfetti teaches all the claim limitations as set forth above. Modified Perfetti does not explicitly teach controlling the temperature.
Heitmann teaches a machine for forming tobacco filler (abstract) in which compressed air is heated and then added to a stream of tobacco to reduce friction between the tobacco and machine components and add a flavoring agent (column 11, lines 35-49).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entrance finger of modified Perfetti with the heated air source of Heitmann. One would have been motivated to do so since Heitmann teaches that adding heated compressed air to tobacco reduces friction between the tobacco and machine components and is used to add a flavoring agent to the tobacco.

Regarding claim 10, modified Perfetti teaches all the claim limitations as set forth above. Modified Perfetti does not explicitly teach an air supply hole in the ridge.
Heitmann teaches a machine for forming tobacco filler (abstract) in which compressed air is heated and then added to a stream of tobacco to reduce friction between the tobacco and machine components and add a flavoring agent (column 11, lines 35-49). The air is released through a hole (figure 12, reference numeral 387a).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ridge of modified Perfetti with the hole for the heated air source of Heitmann. One would have been motivated to do so since Heitmann teaches that adding heated compressed air to tobacco reduces friction between the tobacco and machine components and is used to add a flavoring agent to the tobacco.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747